UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7650


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GABRIEL DANIEL MORRISON MITCHELL, a/k/a G,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, District Judge. (4:12-cr-00010-MSD-LRL-2; 4:16-cv-
00004-MSD)


Submitted: August 6, 2018                                     Decided: October 24, 2018


Before GREGORY, Chief Judge, and NIEMEYER and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gabriel Daniel Morrison Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gabriel Daniel Morrison Mitchell seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Mitchell has not

made the requisite showing.        Accordingly, while we grant Mitchell’s motion to

supplement his memorandum in support of a certificate of appealability, we deny a

certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               DISMISSED

                                             2